Pee Curiam. In this case, the appellant filed its bill in chancery in the Circuit Court of Effingham county, making the appellee as collector of taxes of Cumberland county, together with the collector of taxes (by name) of the counties of Clark, Effingham, Fayette, Bond, Madison and St. Clair, parties defendant, for the purpose of enjoining them from collecting a certain tax known as capital stock tax, assessed against the St. L. V. & T. II. R. R. Co. lessor of the complainant, by levy and sale of the property of the complainant. An injunction having been obtained, a motion for the dissolution thereof was made by the appellee alone, and upon a hearing in vacation the circuit j udge made an order as moved, dissolving the injunction as to the appellee, but not as to the defendants, who had not joined in the motion. From this order the complainant appealed, and has filed abstracts and briefs, as required by the rules of this court. Ro brief has been filed by the appellee. The 28th rule of this court provides, that in case of failure by the appellee to file his brief within the prescribed time, the judgment or decree will be reversed fro forma, unless the court on examination of the record, “ shall deem it proper to decide the case upon its merits.” We have examined the record and find that it presents important questions, the determination of which may seriously affect the other parties to the suit, and conceding without admitting the propriety of considering a motion for dissolution of instruction as to one defendant, as under the circumstances in this case, when there were others similarly situated who did not join in the motion, we do not think this is an instance where, under the rule above quoted, it would be “ projier to decide the case on its merits.” The decree is therefore reversed fro forma, and the cause remanded under the rule. Reversed and remanded.